On Application for Rehearing.
PER CURIAM.
By the concluding clause of the foregoing decree, “as thus amended, the judgment is affirmed at the cost of the appellee,” was meant that the amendment and affirmance of the judgment in this court was at the cost of the appellee; that is, that he should pay only the costs of the appeal. The judgment appealed from had condemned the defendant, appellant, to pay the costs of the civil district court; and in that respect the judgment was not amended. However, to avoid any ambiguity:
It is ordered that' our original decree be amended so as to condemn the plaintiff, appellee, to pay only the costs of appeal, and the defendant, appellant, to pay the costs of the civil district court. The application for rehearing is denied.